DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 08/07/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/30/2019 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,330,389, hereinafter “the patent”, in the following manner:

Regarding Claim 2, the claim recites the same invention as that of claim 1 of the patent.
Regarding Claim 3, the claim recites the same invention as that of claim 2 of the patent.
Regarding Claim 4, the claim recites the same invention as that of claim 3 of the patent.
Regarding Claim 5, the claim recites the same invention as that of claim 4 of the patent.
Regarding Claim 6, the claim recites the same invention as that of claim 5 of the patent.
Regarding Claim 7, the claim recites the same invention as that of claim 6 of the patent.
Regarding Claim 8, the claim recites the same invention as that of claim 7 of the patent.
Regarding Claim 9, the claim recites the same invention as that of claim 8 of the patent.
Regarding Claim 10, the claim recites the same invention as that of claim 9 of the patent.
Regarding Claim 11, the claim recites the same invention as that of claim 10 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bloksma - (WO 01/25086), in view of Goetzinger et al. - (US 6550257 - cited by Applicant), hereinafter referred to as “Bloksma” and “Goetzinger” respectively.

Regarding Claim 1, Bloksma discloses (Figure 1) a cooling apparatus (3) for cooling a fluid (engine cooling water, per Page 4, lines 11-13) by means of surface water (seawater, per Page 4, lines 9-11), comprising: 
a plurality of tubes (13) for containing and transporting the fluid to be cooled in their interior (per Page 4, lines 11-13), the tubes being intended to be at least partially exposed to the surface water during operation of the cooling apparatus (as shown in Figure 2 and per Pages 1 & 4, lines 19-25 & 6-11 respectively).
Bloksma fails to teach a plurality of light sources and details therefore.
However, Goetzinger teaches (Figure 8) that it is old and well-known to employ a plurality of light sources (18a, 18b) for producing light that hinders fouling of the exterior of heat exchanger tubes (tubes of coil 10) by exposing fouling organisms to said light (per Column 3, lines 8-12), the light sources being dimensioned and positioned with respect to the tubes (as shown in Figure 8) so as to cast anti-fouling light over the exterior of the tubes (Column 3, lines 8-12), wherein the light sources have a generally elongated shape (as shown in Figure 8), and wherein the light sources are arranged in at least two mutually different orientations in the cooling apparatus (as shown in Figure 8, and per Column 5, lines 61-67) for the purpose of killing organism that would otherwise foul the surface of the tubes (per Column 3, lines 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bloksma, by employing a plurality of light sources for producing light that hinders fouling of the exterior of the tubes by exposing fouling organisms to said light, the light sources being dimensioned 
Regarding Claim 12, Bloksma as modified teaches the cooling apparatus according to claim 1 and further teaches wherein the light sources comprise a tubular lamp for producing ultraviolet light (as shown in Goetzinger’s Figure 8, and per Column 5, lines 61-63).
Regarding Claim 14, Bloksma as modified teaches a ship (1, as shown in Bloksma’s Figure 1), comprising: 
an engine (marine engine, per Bloksma’s Page 4, lines 6-13) for driving the ship (implicit, per Bloksma’s Page 1, lines 11-15), 
an engine cooling system including a cooling apparatus according to claim 1 (as set forth in claim 1 above), and 
a compartment (defined by space behind hull 6 and partitions plates 4 & 5, per Page 4, lines 6-8) for accommodating the tubes (as shown in Bloksma’s Figure 1) and the light sources of the cooling apparatus (necessarily a result of as the light source taught by Goetzinger are disposed in the vicinity of the heat exchanger tubes), the compartment being provided with at least one entry opening (7) for allowing water to enter the compartment (as denoted by flow arrow in Bloksma’s Figure 1, and per Bloksma’s Page 4, lines 8-11) and at least one exit opening (8) for allowing (as denoted by flow arrow in Bloksma’s Figure 1, and per Bloksma’s Page 4, lines 8-11).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bloksma in view of Goetzinger as respectively applied to claims 1 and 14 above, and further in view of Thoren et al. - (US2013/0048877 - cited by Applicant), hereinafter referred to as “Thoren”.

Regarding Claims 13 and 15, Bloksma as modified teaches the cooling apparatus according to claim 1 as to claim 13 and the ship according to claim 14 as to claim 15 but fails to teach wherein the tubes are at least partially coated with an anti-fouling light reflective coating as to claim 13 and wherein the interior of walls delimiting the compartment is at least partially coated with an anti-fouling light reflective coating as to claim 15.
However, Thoren teaches (Figure 4) that surfaces (58a) of underwater objects (58) are known to be subjected to biofouling (per Paragraphs 0002-0003) and that ultraviolet germicidal irradiation is known in which ultraviolet light sources are employed in order to prevent biofouling (per Paragraph 0009). In particular, Thoren teaches to enhance the effect of the ultraviolet radiation on the surface by employing an anti-fouling light reflective coating (50, per Paragraphs 0081-0082) which result in an enhanced propagation path of the ultraviolet light over the surface (per Paragraph 0013, lines 9-15), ultimately increasing the effectivity of the ultraviolet germicidal irradiation over the surface.


Claim 2 is free of art. Claims 3-11 are also free of art via dependency from claim 2. However, these claims are still rejected in view of the double patenting rejection set forth above. Applicant is reminded that statutory double patenting rejections cannot be overcome via terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson  - (US 2183498 A) - 19391212, teaches a ventilating apparatus.
Johnson  - (US 3489209 A) - 19700113, teaches a heat exchanger having plastic and metal components. 
Boucher  - (US 3672823 A) - 19720627
Landry  - (US 3700406 A) - 19721024, teaches a sterilizer unit for fluid media.
Sachs et al. - (US 4244749 A) - 19810113, teaches an ultrasonic cleaning method and apparatus for heat exchangers.
Jhawar et al. - (US 4968891 A) - 19901106, teaches a disinfecting a fluid with ultraviolet radiation.
Lewis et al. - (US 5655483 A) - 19970812, teaches a method and apparatus for controlling zebra and related mussels using ultraviolet radiation.
Fencl et al. - (US 5817276 A) - 19981006, teaches a method of uv distribution in an air handling system.
Bloksma - (WO 0125086 A1) - 20010412, teaches a marine engine water cooling apparatus has pipe plate made of plastic material.
Bigelow - (US 6500387 B1) - 20021231, teaches an air actinism chamber apparatus and method.
Fencl et al. - (US 6500267 B1) - 20021231, teaches a reduction of energy consumption in a cooling or heating system through uvc irradiation.
Tavanti - (US 20070029502 A1) - 20070208, teaches an apparatus for the cold sterilization of a fluid by ultraviolet rays.
Kim - (US 20080164422 A1) - 20080710, teaches a non-heating type fluid sterilizing apparatus.
From et al. - (US 8507874 B2) - 20130813
Ley - (US 20150040601 A1) - 20150212, teaches an anti-microbial heat transfer apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JOEL M ATTEY/Primary Examiner, Art Unit 3763